Citation Nr: 1045699	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing 
loss.  

3.  Entitlement to an increased evaluation for service-connected 
residuals of fractured right zygoma, to include headaches, 
currently rated as noncompensably disabling.

4.  Entitlement to an increased evaluation for service-connected 
residuals of fractured left femur, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which denied the claims on appeal.

The issues of service connection for a bilateral hearing loss and 
increased ratings for a fractured right zygoma and a fractured 
left femur are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A September 1997 rating decision most recently denied the 
Veteran's claim for service connection for hearing loss.  The 
Veteran did not appeal after the RO issued him notice of this 
decision in October 1997. 

2.  New evidence received since the September 1997 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.




CONCLUSION OF LAW

New and material evidence has been received since the September 
1997 rating decision, and the claim for service connection for 
hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is reopening and remanding for further 
development the claim for service connection for hearing loss.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hearing loss was previously denied by a 
January 1996 Board decision as not well grounded.  The Veteran 
filed to reopen his claim for service connection for hearing loss 
which was denied by a RO rating in September 1997 with notice 
sent in October 1997.  The Veteran did not appeal this decision 
and it became final.

Among the evidence previously before the RO in September 1997 
includes the Veteran's DD-214 which showed that he received the 
Vietnam Service Medal and Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was as a wireman.  His most recent 
duty assignment was with HH Btry, 7th Battalion, 16th Artillery.  

Also previously before the RO in September 1997 were service 
treatment records which recorded normal hearing on the May 1966 
entrance examination, although the left ear was noted to show 30 
decibels at 4000 Hertz, which was still within normal range, 
although it approaches the criteria for 40 decibels that is 
recognized by the VA for hearing loss.  All other decibels 
recorded for both ears were well within the normal ranges.  His 
report of medical history from May 1966 revealed he denied 
hearing loss or other ear problems.  The service treatment 
records, which included records obtained in May 1997, documented 
in detail treatment for injuries sustained in a motor vehicle 
accident in Vietnam in May 1967 which resulted in fractures to 
the left femur and of the right zygomatic arch.  None of the 
records documenting treatment following this accident suggested 
that any damage to his ears took place as a result of this 
accident.  His separation examination of December 1968 again 
revealed normal hearing, although it is again noted that the left 
ear measured 30 decibels at 4000 Hertz.  In addition the right 
ear now measured 35 decibels at 4000 Hertz.  He again denied 
hearing loss or ear trouble in the accompanying report of medical 
history.  An August 1969 VA examination revealed normal ears with 
no hearing loss noted.  

Also previously before the RO was a March 1990 claim for service 
connection for hearing loss, in which he attributed his head 
injury (zygomatic arch fracture) and being subjected to loud 
explosions in the artillery for his hearing loss.  In support of 
his claim he submitted records from a September 1991 audiogram 
showing air conduction and bone conduction results which revealed 
evidence of hearing loss in both ears at frequencies of 3000 and 
4000 Hertz.  The clinic note also from September 1991 noted a 
history of head injury in service but made no opinion as to 
whether the hearing loss shown in the September 1991 audiogram 
was related to this injury.  

The Veteran also provided testimony in January 1993 that was 
previously before the RO in September 1997.  In this testimony 
the Veteran alleged having been unable to hear properly out of 
his right ear which he believed was due to the crash where he 
injured the right side of his face.  He also indicated that he 
wore ear plugs when he was with the artillery but was still 
within very close proximity to the artillery guns.  He indicated 
his ears sometimes rang after he left the gun crew and that the 
right ear worsened after his accident.

Also before the RO in September 1997 was a February 1993 VA 
audiological examination which again showed evidence of bilateral 
hearing loss on both air and bone conduction at frequencies of 
3000 and 4000, with a diagnosis of sensorineural hearing loss 
described as moderate to severe in the right ear above 2000 Hertz 
and moderate to severe in the left ear above 1500 Hertz.  No 
opinion regarding the cause of the hearing loss was given.

An April 1996 VA neurological examination also before the RO in 
September 1997 addressed findings, which included complaints of 
ringing in the ears and loss of hearing in the right ear, which 
the Veteran wondered whether it was associated with a fall to the 
right side of his head.  He was said to not have had a direct 
trauma to the right ear canal or tympanic membrane (TM).  
Following examination of the cranial nerves, which included 
findings of normal and unscarred TM, the examiner stated that he 
saw no reason to connect hearing loss or tinnitus to the injury 
on the right side of his head.  

Among the evidence received after the September 1997 rating 
decision was a May 2001 VA audiology consult which made note of 
the Veteran having a noise exposure history which included from 
serving in the Army for 3 years with unprotected exposure to 
hazardous noise.  He also was noted to have a post service 
history of occupational noise exposure and recreational noise 
exposure from hunting.  He was assessed as having pure tone data 
for the right ear indicating a severe sensorineural hearing loss 
above 2000 Hertz and the left ear having a moderately severe 
sensorineural hearing loss also above 2000 Hertz.  Plans included 
making hearing aids for the Veteran.  Additionally submitted was 
a May 2002 note from audiology which noted no changes from data 
obtained the previous year.

Also received after September 1997 were service personnel records 
obtained in April 2002 which document the Veteran as having 
served with artillery units throughout his entire service.  

Based on a review of the foregoing the Board finds that new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for bilateral hearing loss.  
Specifically the Board notes that the May 2001 VA audiology 
record makes note of his exposure to hazardous noise in service 
and the service personnel records received in April 2002 document 
that he served throughout his service in artillery units, thus 
reflecting a prolonged exposure to acoustic trauma.  The record 
implicitly suggests a possible nexus between the noise exposure 
in service and the hearing loss.  This evidence is significant 
because it was not previously considered and is so significant 
that this evidence relates to an unestablished fact necessary to 
substantiate his claim and raises a reasonable possibility of 
substantiating his claim.  Thus the claim for service connection 
for hearing loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

ORDER

New and material evidence has been received to reopen a claim for 
service connection for hearing loss, and to this extent, the 
appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for 
hearing loss, the Board finds that further development is 
necessary.  The Board also finds it necessary to remand the 
remaining increased rating issues for further development.  
In regards to the claim for service connection for hearing loss, 
a VA examination is needed to address whether the Veteran has a 
hearing loss disorder that is related to the acoustic trauma he 
sustained during service.  The Board notes that while a 
neurological examination was done in April 1996 that provided a 
negative opinion regarding injuries sustained his in-service 
motor vehicle accident and his hearing loss, no opinion has been 
obtained regarding his inservice exposure to acoustic trauma and 
hearing loss.  

In regards to the increased rating claims for residuals of the 
fractured right zygoma area and left femur, the Board notes that 
the most recent VA examinations addressing these conditions were 
done in May 2005, more than 5 years ago, as was pointed out by 
his representative in an October 2010 brief.  The Veteran should 
also be asked to clarify whether there are any recent treatment 
records for these conditions since the last VA examination was 
done.  The most recent treatment records from 2007 are noted to 
be focused on other medical disabilities than those currently on 
appeal.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his enumerated disorders, and to furnish 
signed authorizations for release to the VA 
of private medical records in connection with 
each non-VA source identified.  Copies of the 
medical records from all sources since 2005 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private or non-
VA government treatment records are not 
successful, the AOJ should inform the Veteran 
of the non-response so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claims.  
38 C.F.R. § 3.159 (2010).

2.  Thereafter, the AOJ should schedule the 
Veteran for an ears disorders/hearing loss 
examination to determine the nature and 
etiology of the Veteran's claimed bilateral 
hearing loss.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies including audiological 
testing should be performed and all 
manifestations of current disability should 
be described in detail.  The examiner should 
address the following:

Does the Veteran have any current, chronic 
hearing loss disability?  If so, is it at 
least as likely as not (i.e., at least a 
50/50 probability) that any such disability 
began in service or was the result of trauma 
sustained in service?  The lay history of the 
Veteran having sustained acoustic trauma in 
Vietnam and throughout his military career 
with artillery units should be addressed in 
answering this question.

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.

3.  The AOJ should also schedule the Veteran 
for a VA examination(s), by the appropriate 
specialist(s), to address the severity of the 
Veteran's service- connected residuals of 
fracture of left femur.  The claims file 
should be made available to the examiner(s) 
for review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies including 
X-rays should be conducted.  In doing so, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings 
in accordance with the latest AMIE worksheet 
for rating disorders of the leg.  It is 
requested that the examiner address the 
following questions:

Do the service-connected residuals of left 
femur fracture cause weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy?  
If the severity of these manifestations 
cannot be quantified, the examiner should so 
indicate.  Any shortening of bone height, 
malunion or other deformity caused by the 
fracture, must be recorded, to include the 
measurement of such loss in inches or 
centimeters.  The active and passive range of 
motion should be recorded in degrees.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as well 
as the severity of such pain.  With respect 
to subjective complaints of pain, the 
examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the leg, and whether there are 
any other objective manifestations that would 
demonstrate disuse or functional impairment 
of the right femur due to pain attributable 
to the service-connected disabilities.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  The veteran should be scheduled for a VA 
examination, by an appropriate specialist, to 
determine the nature and severity of his 
residuals of fracture of the right zygoma 
area with headache disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, and 
all manifestations of current disability 
should be described in detail.  The examiner 
should comment as to whether the veteran's 
headache symptoms result in characteristic 
prostrating attacks averaging one in 2 months 
over the past several months.  The examiner 
should also comment whether his symptoms 
result in characteristic prostrating attacks 
on an average of once a month over the past 
several months.  Finally, the examiner should 
also comment as to whether his symptoms 
result in very frequent, completely 
prostrating and prolonged attacks.  
Additionally, the examiner should also review 
pertinent aspects of the veteran's medical 
and employment history, and comment on the 
effects of the service-connected headache 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly with respect to 
employment.  

The examiner should also discuss any other 
residuals of the fracture of the right zygoma 
area that may be present, to include any 
neurological, orthopedic or other pertinent 
findings and address the severity of such 
residuals in accordance with the appropriate 
AMIE criteria.  

5.  After completion of the above, the AOJ 
should readjudicate the Veteran's claims.  If 
any determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement of 
the case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination may result in adverse consequences. 38 C.F.R. § 3.655 
(2010).  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


